 
 
I 
108th CONGRESS
2d Session
H. R. 4373 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2004 
Mr. Capuano introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To preserve the preeminence of the United States in scientific research by improving the Visas Mantis security check program through a reduction of processing times and improvement in efficiency under such program. 
 
 
1.Short titleThis Act may be cited as the Furthering Education and Research through Mantis Improvements Act or the FERMI Act. 
2.FindingsCongress finds the following: 
(1)One-third of the Nobel Prizes awarded to citizens of the United States have been won by foreign-born individuals who became naturalized citizens before or after winning the award, including Enrico Fermi, who won the Nobel Prize in Physics in 1938, and Albert Einstein, who won the Nobel Prize in Physics in 1921. 
(2)Individuals wishing to come to the United States as nonimmigrants to study or work temporarily in the life sciences, physical sciences, or engineering are required to undergo and pass a security check known as a Visas Mantis, which is designed to protect against illegal transfers of sensitive technology. Many of these foreign-born individuals subsequently become permanent residents and citizens of the United States. 
(3)Nonimmigrant alien students earn a high percentage of doctoral degrees conferred in the sciences. A National Science Foundation report in 2002 noted that nonimmigrant aliens account for 30 percent of doctoral degrees conferred in the life sciences, 37 percent conferred in the physical sciences, and 52 percent conferred in engineering. 
(4)The United States relies heavily upon nonimmigrant alien post-doctoral fellows for university teaching and research. Fifty-six percent of post-doctoral fellows in the life sciences are nonimmigrant aliens, 67 percent in the physical sciences are nonimmigrant aliens, 69 percent in engineering are nonimmigrant aliens. 
(5)The Council of Graduate Schools reported in March 2004 that 90 percent of United States graduate schools suffered a serious decline in applications from nonimmigrant aliens for the academic year beginning in September 2004. Applications declined across all fields, but most precipitously in the fields subject to Visas Mantis security checks. 
3.Improvements in the Visas Mantis security check program 
(a)Improved guidance, refinement of Technology Alert List, and data system interoperability 
(1)Improved guidanceThe Secretary of State, in cooperation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Director of the Office of Science and Technology Policy within the Executive Office of the President, shall provide consular officers with improved guidance regarding the operational structure and requirements of the Visas Mantis security check program, including information regarding— 
(A)the specific conditions under which a security check should be provided; 
(B)the specific information required to be submitted by the consular officer to the Department of State to ensure a timely response to a request for a security check; and 
(C)a method for estimating the approximate processing time for a security check associated with a particular applicant. 
(2)Refinement of Technology Alert ListThe Secretary of State, in consultation with the Director of the Office of Science and Technology Policy, shall provide greater specificity in the Technology Alert List used under the Program.  
(3)Data system interoperabilityThe Secretary of State and the Director of the Federal Bureau of Investigation shall make fully interoperable the data systems used under the Program in order to facilitate the transmission of data between the Department of State and the Federal Bureau of Investigation in conducting the Program.  
(4)Progress reportNot later than six months after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that describes progress made in implementing this subsection.  
(b)Period and revalidation of security checks; multiple entries under security checks 
(1)Three-year validity periodExcept as provided in paragraph (5), the validity period of a security check (including a revalidation of a security check) shall be three years. 
(2)Revalidation permitted in the United StatesExcept as provided in paragraph (5), a security check may be revalidated in the United States on or before the date of the expiration of the previous check. 
(3)Multiple entries permittedExcept as provided in paragraph (5), a nonimmigrant visa for which a security check is required shall be valid for multiple entries in the same manner in which multiple entries are permitted under such a visa for which a security check is not required. 
(4)Portability of security check across changes in nonimmigrant classificationExcept as provided in paragraph (5), a security check issued with respect to an individual classified within a nonimmigrant classification shall remain valid with respect to a change of the individual to another nonimmigrant classification so long as the security check approved in connection with the first classification is in substantially the same field as the field involved in the subsequent classification. 
(5)ExceptionParagraphs (1), (2), (3), and (4) shall not apply with respect to an applicant for a security check insofar as the Secretary of State determines that the application of such paragraph with respect to such applicant is not in the national security interests of the United States. 
(6)Effective dates 
(A)Validity period and revalidationParagraphs (1) and (2), and paragraph (5) insofar as it relates to such paragraphs, shall apply to security checks granted or revalidated on or after such date (not later than 90 days after the date of the enactment of this Act) as the Secretary of State shall specify. 
(B)Multiple entriesParagraph (3), and paragraph (5) insofar as it relates to such paragraph, shall apply to visas issued on or after such date (not later than 90 days after the date of the enactment of this Act) as the Secretary of State shall specify. 
(C)Changes in nonimmigrant classificationParagraph (4), and paragraph (5) insofar as it relates to such paragraph, shall apply to changes in nonimmigrant classification occurring on or after such date (not later than 90 days after the date of the enactment of this Act) as the Secretary of State shall specify. 
(c)Annual reports on the operation of the ProgramThe Secretary of State shall submit to Congress an annual report on the Program. Each annual report shall include information on— 
(1)further progress in implementing subsection (a);  
(2)the number of individuals in each nonimmigrant visa classification (under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15))) for whom a security check has been provided, the number of such individuals who have been approved for a visa after such a check, and the distribution of such individuals by country of nationality; and 
(3)average processing time to complete security checks for applicants in each such nonimmigrant visa classification for each country of nationality.  
(d)Visas Mantis security check program and check definedFor purposes of this section: 
(1)The terms Visas Mantis security check program and Program mean the program that implements the requirements of section 212(a)(3)(A)(i)(II) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(A)(i)(II)) (relating to the exclusion of nonimmigrants who may unlawfully export goods, technology, or sensitive information). 
(2)The term security check means a security clearance under the Program.   
 
